Citation Nr: 0018329	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-17 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability to include hypertension, as 
a result of medical treatment at a Department of Veterans 
Affairs (VA) medical facility in February 1995.  

2.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO) which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for additional disability relating to the veteran's 
hypertension.

It is noted that in a June 1996 rating decision, the RO had 
granted the veteran's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for migraine 
headaches claimed as additional disability resulting from 
medical treatment at a VA medical facility in February 1995.  
A 50 percent disability evaluation has been assigned to that 
disorder, effective from February 13, 1995.  The current 
claim is that there was disability resulting from that same 
medical treatment over and above the now compensated migraine 
headaches.  


FINDINGS OF FACT

1.  The record does not contain competent evidence to show 
that the veteran currently has additional disability 
consisting of erratic and uncontrolled hypertension, 
hypertenine encephalopathy, dizziness, weakness, depression, 
nervousness, shaking, forgetfulness, fatigue, and/or 
insomnia, resulting from treatment by VA in February 1995.

2.  On February 18, 2000, prior to the promulgation of a 
decision in the appeal, a request was received from the 
veteran for a withdrawal of his appeal regarding entitlement 
to a temporary total disability rating under the provisions 
of 38 C.F.R. § 4.30 (1999), based on required convalescence.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to compensation for 
additional disability, in addition to migraine headaches, 
incurred as a result of treatment provided by VA in February 
1995 is not well grounded.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).

2.  The criteria for withdrawal of a Notice of Disagreement 
by the veteran as to the claims of entitlement to a temporary 
total disability rating under the provisions of 38 C.F.R. 
§ 4.30, based on required convalescence, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.201, 20.204(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that the veteran filed his initial claim for 
benefits under 38 U.S.C.A. § 1151 in June 1996.  The Board 
initially observes that 38 U.S.C.A. § 1151 was amended during 
the pendency of the instant appeal.  The effective date of 
the amended statute is October 1, 1996.  In a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of the VA concluded that "all claims for benefits under 38 
U.S.C. § 1151, which governs benefits for persons disabled by 
treatment or vocational rehabilitation, filed before October 
1, 1997, must be adjudicated under the provisions of section 
1151 as they existed prior to that date."  VAOPGPREC 40-97 
(Dec. 31, 1997).  The amendments to 38 U.S.C.A. § 1151 
implemented by section 422(a) of Pub. L. No. 104-204, the 
Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable.  Id.  

The threshold question to be answered is whether appellant 
has presented evidence of a well-grounded claim with respect 
to the issue of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a well-grounded claim has not been presented, the appeal 
with respect to that issue must fail.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions by appellant, or on his 
behalf, as to the § 1151 claim are beyond the competence of 
the person making the assertions, as will be explained.

Jones v. West, 12 Vet. App. 460, 464 (1999), holds that the 
requirements for a well-grounded claim under the prior 
Section 1151 are:  (1) medical evidence of current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, . . . and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability . . ., 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation, or death 
were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

(b) Additional disability.  In determining that additional 
disability exists, the following considerations will govern:  
(1) The beneficiary's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury . . . . (ii) As applied 
to medical or surgical treatment, the physical condition 
prior to the disease or injury will be the condition which 
the specific medical or surgical treatment was designed to 
relieve.

(2) Compensation will not be payable under 38 U.S.C. 1151 for 
the continuance or natural progress of disease or injuries 
for which the . . . hospitalization, etc., was authorized.

Section 3.358(c)(3), which included a fault, negligence, or 
accident requirement, was invalidated by the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court).  Gardner 
v. Derwinski, 1 Vet App 584 (1991), aff'd sub nom Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom Brown v. 
Gardner, 115 S. Ct. 552 (1994).  Section 3.358(c), as amended 
effective October 1, 1996 provides in pertinent part:

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

In the veteran's case, the RO adjudicated the claim under 38 
U.S.C.A. § 1151 and the amended 38 C.F.R. § 3.358(c).  It 
appears that the RO denied the claim essentially on the 
grounds that no additional disability resulted from the VA 
medical treatment in question.  Although the amended rule 
deletes the fault or accident requirement in section (c)(3), 
it does not alter the requirement in sections (c)(1) and (2) 
that additional disability is "proximately due" to VA action.  
As the Board will explain, the competent evidence of record 
does not reflect that the veteran has additional disability 
related to the VA treatment.

The veteran contends that he developed additional disability 
consisting of erratic and uncontrolled hypertension resulting 
from treatment by VA in February 1995.  He asserts further 
that as a result of his uncontrolled hypertension he 
ultimately developed hypertenine encephalopathy, migraine 
headaches, dizziness, weakness, depression, nervousness, 
shaking, forgetfulness, fatigue, and insomnia.  As noted 
above, the RO has heretofore granted the veteran's claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for migraine headaches claimed as additional 
disability resulting from the February 1995 medical treatment 
in question.  The veteran now claims that there was 
additional disability from that treatment in addition to 
those migraine headaches.  

Specifically, the veteran has alleged both in writing and at 
his February 2000 Travel Board hearing that his hypertension 
had been well-controlled with Beta Blocker anti-hypertensive 
medication for approximately 12 years, until February 1995, 
when he underwent VA treatment for a dermatology problem.  He 
states that the VA physician treating his dermatology problem 
advised him to cease all blood pressure medication, and that 
this immediately caused a dramatic elevation in his blood 
pressure readings to the point that he had to be hospitalized 
at the VA Medical Center in Salisbury, North Carolina.  The 
veteran claims that although he resumed his blood pressure 
medication very soon thereafter, from that point until the 
present, he has had erratic and uncontrolled high blood 
pressure readings, and that this condition has in turn 
directly caused other medical problems, including hypertenine 
encephalopathy, migraine headaches, dizziness, weakness, 
depression, nervousness, shaking, forgetfulness, fatigue, and 
insomnia.  

VA Medical records show that the veteran was seen on February 
1, 1995 for complaints of a skin rash.  His blood pressure 
was measured at the clinic on that date as 132/98 
(systolic/diastolic) and 135/85.  The veteran returned with 
similar complaints on February 6, 1995 and February 8, 1995.  
The veteran's medications were noted to include Zestril, 
potassium, prazosin, and furosemide.  On February 8, 1995, it 
was believed that the persistent rash was due to a drug 
reaction, and the veteran was advised to discontinue all 
medications.  His blood pressure was measured to be 130/90.  
It was noted that since the veteran was stopping his blood 
pressure medication, he should be furnished a blood pressure 
cuff for monitoring.  The veteran was seen at the VA clinic 
on February 13, 1995 for complaints of headaches, dizziness, 
increased blood pressure, and "feeling rotten".  His blood 
pressure reading was 180/110 and had been 200/110 at home.  
The assessment was hypertensive crisis due to discontinuance 
of blood pressure medication for drug induced skin rash.  The 
veteran was directed for admission to the Salisbury VA 
Medical Center (VAMC).  

The report of hospitalization of the veteran at the Salisbury 
VAMC for the period from February 13, 1995 to February 17, 
1995 noted by history that the veteran had been referred from 
the VA Winston-Salem Outpatient Treatment Clinic for 
treatment of hypertension.  It was noted that the veteran had 
been treated with multiple medications for at least 12 years 
for hypertension.  It was further noted that he had done 
well, but developed a rash in December 1994 and was told by 
the Winston-Salem dermatologist to discontinue all 
medications including his blood pressure medications.  Upon 
follow-up, it was noted that his blood pressure was 220/120, 
having been off his medication for several weeks.  He was 
referred for admission.  Upon admission, the veteran noted he 
had a bitemporal headache, nausea, malaise and some shortness 
of breath.  During hospitalization, the veteran's blood 
pressure was stabilized with medication.  He was given 
analgesics as necessary for his headache.  Following 
hospitalization, the veteran was released on February 17, 
1995 as improved.  The diagnoses at discharge were rebound 
hypertension secondary to acute discontinuation of 
medications; hypertension; and dermatitis, unknown etiology.  

A Summary Note from the Salisbury Medical Center to the 
Winston-Salem Outpatient Clinic dated February 16, 1995, is 
of record.  It indicates that the veteran had rebound 
hypertension and a vascular headache due to having his blood 
pressure medications discontinued.  In the note, the 
veteran's dermatologist was asked to refrain from the sudden 
discontinuance of the veteran's blood pressure medications 
since he had been on them for approximately 12 years, and 
since it was doubtful that they were the cause of his 
dermatitis.  

The veteran was seen at the Winston-Salem Outpatient Clinic 
on February 22nd, and 24th 1995, for follow-up.  It was noted 
that the veteran's blood pressure was well controlled but 
that his headaches persisted.  

VA medical treatment records for the period from February 
1995 through July 1997 are of record, and show that the 
veteran continued to report for follow-up of his hypertension 
and complaints of persistent headaches, dizziness, weakness, 
depression, nervousness, shaking, forgetfulness, fatigue, and 
insomnia.  These treatment records document that the veteran 
reported on many occasions the February 1995 history relative 
to his treatment for dermatology, and subsequent 
hospitalization for rebound hypertension due to the 
discontinuance of his blood pressure medication.  The various 
diagnoses resulting from these visits included hypertension, 
hypertenine encephalopathy, persistent headaches, protracted 
headache, migraine headaches, and chronic headaches.  The 
status of the veteran's blood pressure was described in 
various terms, including "not well-controlled", "normal", 
"moderately elevated", "up a little bit", "controlled on 
medication", "under adequate control", "under fair 
control", and "well-controlled". 

In November 1996, the veteran submitted an extensive log 
showing the results of blood pressure readings that he had 
taken on a daily basis from February 1995 through November 
1996.  

In determining whether additional disability results from an 
injury or an aggravation of an existing injury suffered as a 
"result of training, hospitalization, medical or surgical 
treatment or examination," it will be necessary to show that 
the additional disability is actually the result of such 
injury or an aggravation of an existing injury and not merely 
coincidental therewith.  In Sweitzer v. Brown, 5 Vet. App. 
503, 505 (1993), the Court affirmed a Board decision that 
determined that a claim for Section 1151 benefits was not 
well grounded since the veteran's injury was coincidental to, 
but not the result of, VA action.

While the veteran's allegations related to causation have 
been reviewed, he is advised that lay statements are not 
competent evidence with respect to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
essence, there is no competent medical evidence to show that 
the veteran currently has additional disability, other than 
the migraine, relating to his hypertension.  In other words, 
the record does not contain competent medical evidence that 
attributes the claimed erratic and uncontrolled hypertension, 
hypertenine encephalopathy, dizziness, weakness, depression, 
nervousness, shaking, forgetfulness, fatigue, and/or 
insomnia, to treatment by VA in February 1995.  

Although the veteran argues that he is trained as an 
emergency medical technician and is thus qualified to take 
blood pressure readings, there is no evidence that the 
veteran has the medical training and expertise in 
cardiovascular disease necessary to render an opinion as to 
diagnosis, causation, etiology or resulting manifestations of 
his hypertension.  His lay statements alone cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection to be well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  

In view of the foregoing, the veteran's claim for 
compensation under 38 U.S.C.A. § 1151, for additional 
hypertension disability including erratic and uncontrolled 
hypertension, hypertenine encephalopathy, dizziness, 
weakness, depression, nervousness, shaking, forgetfulness, 
fatigue, and/or insomnia, resulting from treatment by VA in 
February 1995 is not well grounded.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
rating decisions and statement of the case.  The Board's 
discussion above also informs the veteran of the requirements 
for the completion of his application.

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that the veteran has not been 
prejudiced inasmuch as he has not satisfied the initial 
threshold of presenting a plausible claim.

Withdrawn Appeal

The Board observes that, in addition to the issue cited on 
the initial page of this decision, a February 1997 rating 
decision denied the veteran's claim of entitlement to a 
temporary total disability rating under the provisions of 38 
C.F.R. § 4.30 (1999), based on required convalescence.  
Thereafter, in April 1997, the veteran filed a notice of 
disagreement with that decision.

At the Travel Board hearing on February 18, 2000, prior to 
the promulgation of a decision in the appeal, a request was 
received from the veteran of a withdrawal of his appeal 
regarding entitlement to a temporary total disability rating 
under the provisions of 38 C.F.R. § 4.30 (1999), based on 
required convalescence.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.201, 20.204(a)(c) 
(1999).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Notice of Disagreement filed by the 
appellant personally without the express written consent of 
the appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant 
has withdrawn the appeal as to the claim of entitlement to a 
temporary total disability rating under the provisions of 38 
C.F.R. § 4.30, based on required convalescence and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
denial of that claim and it is dismissed without prejudice.


ORDER

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for additional disability related to his hypertension 
resulting from treatment by VA in February 1995, is not well 
grounded.  The appeal is denied.

The appeal as to the claim of entitlement to a temporary 
total disability rating under the provisions of 38 C.F.R. 
§ 4.30 (1999), based on required convalescence, is dismissed.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

